—In a proceeding to revoke letters of administration, Irene M. Libertini appeals from (1) a decision of the Surrogate’s Court, Nassau County (Radigan, S.), dated October 25, 1999, and (2) a decree of the same court dated December 8, 1999.
*670Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the decree is affirmed for reasons stated by Surrogate Radigan at the Surrogate’s Court; and it is further,
Ordered that the objectants-respondents are awarded one bill of costs, payable by the appellant personally. Krausman, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.